Exhibit 10.17

LTIP — 2006 Stock Incentive Plan

LTIP – For Certain US Management Committee Members

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

NYSE EURONEXT OMNIBUS INCENTIVE PLAN

This Agreement (the “Agreement”) entered into on this      day of             ,
by and between the NYSE Euronext (the “Company”) and                      (the
“Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the NYSE Euronext Omnibus Incentive Plan, (the
“Plan”), which is administered by a committee appointed by the Company’s Board
of Directors (the “Committee”); and

WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant
Restricted Stock Units to the Participant, as an Eligible Employee, as such term
is defined in the Plan; and

WHEREAS, the Company and the Participant have entered into an Employment
Agreement dated as of                      (the “Employment Agreement”).

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Grant of Restricted Stock Units.

Subject to the restrictions and other conditions set forth herein, the Committee
has authorized this grant of                      Restricted Stock Units
(“RSUs”) to the Participant on              (the “Grant Date”).

2. Vesting and Distribution.

(a) The RSUs shall vest, in full, on the third (3rd) anniversary of the Grant
Date (hereinafter, the “Vesting Date”) provided that the Participant has not had
a Termination at any time prior to the Vesting Date. Subject to the provisions
of Section 2(c) below, no vesting shall occur prior to the Vesting Date.

(b) There shall be no proportionate or partial vesting in the periods prior to
each Vesting Date and all vesting shall occur only on the appropriate Vesting
Date; provided, that, no Termination has occurred prior to such date.

(c) Subject to the provisions of Section 2(d) below, following the Vesting Date,
the Company shall promptly distribute to the Participant, one share of Common
Stock of the Company with respect to each RSU that vests on such date (but in
all events no later than 30 days after the



--------------------------------------------------------------------------------

Vesting Date), subject to such share adjustment as may be required under Article
IV of the Plan. Upon such delivery of shares of Common Stock, all obligations of
the Company with respect to each such RSU shall be deemed satisfied.

(d) Notwithstanding the foregoing provisions, upon the earlier to occur of
either (i) subject to any requirement set forth in the Participant’s Employment
Agreement to execute and not revoke a release of claims, a Termination of
Employment by the Participant as a result of an Involuntary Termination (as
defined herein), Retirement, Disability (as defined in the Employment Agreement)
or death or (ii) a Change in Control of the Company, all unvested RSUs shall
immediately become fully vested and shall be distributed to the Participant (or,
in the event of death, to his estate) as soon as practicable following such
Termination or Change In Control, as applicable, in the manner described in
Section 2(c) above. For the purposes of this Agreement and the Plan, the term
“Involuntary Termination” shall mean the termination of the Participant’s
Employment Agreement by the Company or an Affiliate, without Cause (as defined
in the Employment Agreement) or a termination of the Participant’s employment by
the Participant for Good Reason (as defined in the Employment Agreement).

3. Termination of Employment.

In the event of a Participant’s Termination, other than for Cause, subject to
the special vesting rules in Section 2(d) above, all unvested RSUs granted to
such Participant hereunder which remain unvested as of the Termination Date (as
defined in the Employment Agreement) shall automatically be forfeited and all
vested RSUs shall be distributed to the Participant in accordance with
Section 2(c) of this Agreement. Notwithstanding any contrary provision contained
herein, in the event of a Participant’s Termination for Cause, all unvested RSUs
as of the Termination Date shall be forfeited.

4. Rights as a Stockholder.

The Participant shall have no rights as a stockholder with respect to any shares
covered by any RSU unless and until the Participant has become the holder of
record of the, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in the Plan.

5. Withholding.

Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable federal, state and
local or foreign taxes that the Company is required to withhold at any time,
including by the Company withholding a number of Common Shares to be delivered
hereunder necessary to satisfy the minimum withholding obligations based on the
Fair Market Value of such shares on the delivery date. In the absence of such
arrangements, the Company or one of its Affiliates shall have the right to
withhold such taxes from the Participant’s normal pay or other amounts payable
to the Participant. In addition, any statutorily required withholding obligation
may be satisfied, in whole or in part, at the Participant’s election, in the
form and manner prescribed by the Committee, including by delivery of shares of
Common Stock (including shares issuable under this Agreement.)

 

2



--------------------------------------------------------------------------------

6. Controlling Provisions.

Except as otherwise expressly provided herein, this Agreement is subject to all
of the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. Capitalized terms in this Agreement that are not otherwise defined
shall have the same meaning as set forth in the Plan. If and to the extent that
this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, this Agreement shall control. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

7. Amendment.

To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement in accordance with the terms of the Plan, provided that no such
amendment shall impair the Participant’s rights hereunder without his prior
written consent.

8. Notices.

Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):

If to the Company, to:

NYSE Euronext

11 Wall Street

New York, New York 10005

Attention: Mr. Leroy Whitaker

If to the Participant, to the address on file with the Company.

9. No Obligation to Continue Employment.

This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or to
continue to, employ or retain the Participant during the entire, or any portion
of the, term of this Agreement, including but not limited to any period during
which any RSU is outstanding, nor does it modify in any respect the Company or
its Affiliate’s right to terminate or modify the Participant’s employment or
compensation.

 

3



--------------------------------------------------------------------------------

10. Representations.

Each of the parties hereby represents and warrants that (a) it is fully
authorized to enter into this Agreement and to perform its obligations under it,
(b) the execution, delivery and performance of this Agreement does not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document or, in the case of the Company, any agreement
among holders of its Common Stock, (c) upon the execution of this Agreement by
the Company and the Participant, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms except to
the extent enforceability may be limited by applicable law.

11. Issuance of Common Stock.

The Participant agrees that the Company shall not be obligated to deliver any
shares of Common Stock if counsel to the Company reasonably determines that such
sale or delivery would violate any applicable law, rule or regulation of any
governmental authority or any applicable rule or regulation of, or agreement of
the Company with, any securities exchange or association upon which the Common
Stock is listed or quoted. In the event of any such restriction (other than one
due to insider trading issues), the Company shall take all such action as may be
necessary or appropriate to eliminate such restriction at the earliest
practicable date. All Common Stock hereunder when issued shall be duly
authorized and shall be (a) validly issued, fully paid and non-assessable,
(b) registered for sale, and for resale, by the Participant under federal and
state securities laws and shall remain registered so long as the shares may not
be freely sold in the absence of such registration and (c) listed, or otherwise
qualified, for trading in the United States, on each national securities
exchange or national securities market system on which the Common Stock is
listed or qualified. Except as expressly provided herein, the Company shall not
otherwise have any right not to deliver the shares.

12. Miscellaneous.

Section 3(l) (Golden Parachute Tax), Section 6(d) (No Mitigation; No Offset),
Section 8 (Resolution of Disputes), Section 9 (Severability of Provisions),
Section 10(b), Section 11(a), Section 12(b)(Governing Law), and Section 12(d)
(Survival) of the Employment Agreement are incorporated in full into this
Agreement, provided that any reference to “you” in such sections shall mean the
“Participant,” any reference to “this Agreement” in such sections shall mean
this Agreement and any reference to “Parties” or “Persons” in such sections
shall have such meaning as ascribed to such terms in the Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

NYSE EURONEXT

 

Name: Title: Name of Employee

 

4